Citation Nr: 1118054	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  08-31 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for hypertension, claimed as high blood pressure.

5.  Entitlement to service connection for a low back disorder.

6.  Entitlement to service connection for a bilateral leg disorder, claimed as secondary to a low back disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1982 to October 1990.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Board notes that the Veteran testified at an October 2010 Travel Board hearing before a Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file.  

The issues of entitlement to service connection for a skin disorder, bilateral hearing loss, hypertension, a low back disorder and a bilateral leg disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The Veteran does not have an acquired psychiatric disorder that was acquired in, is related to, or was aggravated by his active service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated October 2006, March 2007, May 2007 and January 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  

The Board notes that the Veteran has not been afforded a VA examination in support of his claim.  In the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103(A)(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board has considered whether a VA examination is necessary for proper adjudication, but has determined that the Veteran has not met the threshold for an examination.  There is absolutely no evidence of an acquired psychiatric disorder during service and the Veteran has not submitted any evidence that he currently has any type of acquired psychiatric disorder.  Accordingly, the Board finds that the RO has satisfied the duty to notify and the duty to assist and will proceed to the merits of the Veteran's appeal.

The Veteran originally claimed entitlement to service connection for posttraumatic stress disorder (PTSD).  However, the Board has recharacterized that issue to include entitlement to service connection for an acquired psychiatric disorder pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  

Service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must contain: (1) Medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  If the Veteran fails to demonstrate any one element, denial of service connection will result.

The Veteran first claimed entitlement to service connection for this condition in July 2006.  A July 2007 rating decision denied entitlement to service connection, finding that there was no evidence of an acquired psychiatric disorder in service or after service.  The Veteran submitted a Notice of Disagreement (NOD) in December 2007.  The RO issued a Statement of the Case (SOC) in July 2008, and the Veteran filed a Substantive Appeal (VA Form 9) in September 2008.  

The evidence in the claims file consists of service treatment records, private treatment records and both written and oral statements from the Veteran.  The Veteran's service treatment records are entirely negative for any findings, treatment or diagnoses related to any type of acquired psychiatric disorder.  Moreover, post-service treatment records, including numerous private treatment records submitted by the Veteran, do not indicate that the Veteran has ever been treated for an acquired psychiatric disorder or that he has had any mental health treatment whatsoever.  

The Veteran did submit a November 2010 letter from a licensed professional counselor who the Veteran reported has known him since he was a child.  That individual reported knowing the Veteran quite well and stated that based on several conversations with the Veteran he did not believe the Veteran fit the criteria for clinical depression.  Moreover, he stated that the Veteran is active, has a good work history and finds enjoyment in life.  He concluded by stating that he does not believe that the Veteran has a condition that would require therapy.  

During his October 2010 hearing before a Veterans Law Judge, when asked about his mental health condition the Veteran discussed an in-service incident with his ex-wife which resulted in a court martial.  He reported feeling bad about this event, but did not indicate having been diagnosed with any type of acquired psychiatric disorder.

The only reference to an acquired psychiatric disorder is in the Veteran's July 2006 claim for posttraumatic stress disorder, where he called to add that issue to his pending claim.  However, as a lay person, the Veteran is not competent to offer an opinion on a matter clearly requiring medical expertise, such as a diagnosis of an acquired psychiatric disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Therefore, this is not a case in which the Veteran's lay beliefs alone can serve to establish any association between the claimed disability and his military service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  In sum, his single assertion is outweighed by the other evidence of record: service records which show no treatment, complaints or findings of an acquired psychiatric disorder and post-service treatment records which fail to show treatment or findings related to an acquired psychiatric disorder. 

In conclusion, the entirety of the evidence of record fails to demonstrate that the Veteran has an acquired psychiatric disorder that is causally related to the Veteran's active service.  As there is a preponderance of evidence against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the Board finds that service connection for an acquired psychiatric disorder is not warranted.  




ORDER

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), is denied.  


REMAND

The Veteran has also claimed entitlement to service connection for several other conditions, including a skin disorder, bilateral hearing loss, hypertension, a low back disorder and a bilateral leg disorder.  The Board finds that additional development is necessary with regard to these claims.  Accordingly, further appellate consideration will be deferred and the claim is remanded to the RO/AMC for further action as described below.

As noted above, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran's primary contention appears to be that each one of these conditions began in service and have continuously affected him since that time.  Service treatment records do indicate treatment for a back disorder, leg disorder and skin disorder.  Furthermore, there is some evidence of hearing degradation in service.  Finally, during his October 2010 hearing before a Veterans Law Judge the Veteran reported that he had been diagnosed with high blood pressure while in service.  

Post-service private treatment records indicate that the Veteran has been treated for hypertension, skin problems and a back disorder.  Moreover, the Veteran has asserted that he continues to have problems with his legs and hearing.  

The Board notes that to date, the Veteran has not been afforded VA examination in connection with these issues, and that the evidence of record is insufficient for the Board to render a decision.  A VA examination is necessary where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  The third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology.  McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Veteran is competent to testify as to the presence of observable symptomatology, including back pain, leg pain, trouble hearing and skin problems.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, the Veteran's service treatment records and post-service private treatment records are sufficient to require VA to obtain a medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Consequently, this matter must be remanded for additional development of the medical record pursuant to 38 C.F.R. § 3.159(c)(4).

Finally, there is some indication that the Veteran receives ongoing treatment, from private providers, for his claimed conditions.  Appropriate efforts should be undertaken to obtain and associate relevant records with the claims file.

In order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and ask him to provide information on all private treatment records indicating the claimed disorders since November 2010.  If the Veteran indicates that he has received any other treatment or evaluations, and provides appropriate releases, the RO/AMC should obtain and associate those records with the claims file.  Any negative responses received must be associated with the claims file.  The RO/AMC should also obtain all VA treatment records not already associated with the claims file.  

2.  The RO/AMC should schedule the Veteran for appropriate VA examinations in support of each one of his claims of entitlement to service connection for a skin disorder, bilateral hearing loss, hypertension, a low back disorder and a bilateral leg disorder.  Any and all indicated evaluations, studies and tests deemed necessary by the examiners should be accomplished.  The claims folder should be made available to and be reviewed by each examiner prior to the examinations.  Following a thorough evaluation the examiners are asked to determine whether it is at least as likely as not (i.e., a 50 percent probability or greater) that each condition began during service or is proximately due to or the result of service or any event or injury in service.  A complete rationale for each opinion offered must be included in the report and an explanation of the principles involved would be of considerable assistance to the Board.  Specifically, that rationale should explain the extent to which the opinion is based on medical principles and the extent to which it is based on the history provided by the Veteran.  

In addition, with regard to the Veteran's claim for a bilateral leg disorder the examiner should opine not just on whether any such leg condition began in or is due to service, but also whether or not any such condition is related to or has been aggravated by the Veteran's claimed back disorder.  

3.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefits sought are not granted the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


